Citation Nr: 9909805	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for low back disorder, 
including degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied the 
appellant's claims for service connection for low back 
disorder and for skin disorder.  Thereafter, the appellant 
filed a timely notice of disagreement and substantive appeal 
addressing both of these issues.

In November 1997, the RO issued a rating decision granting 
service connection for skin disorder, pityriasis versicolor, 
and assigning thereto a noncompensable (0 percent) disability 
rating, effective July 1996.  Accordingly, the appellant's 
appeal with respect to this issue is deemed to be satisfied.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records show that he was 
treated for back pain in April 1967 and May 1967.  The April 
1967 treatment report indicated that the veteran had no 
history of trauma.  Subsequent service medical records do not 
show that his back strain was other than an acute and 
transitory condition that resolved with treatment.

3.  The veteran's discharge examination, conducted in October 
1967, indicated that his spine was normal.

4.  The veteran's current low back disorder is not shown to 
be causally related to his active duty service.


CONCLUSION OF LAW

A low back disorder, including degenerative joint disease, 
was not incurred in, or aggravated by, active military.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991); 38 C.F.R. §§ 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation from service, Form DD 214, revealed that 
he served on active duty in the United States Army from 
December 1965 to November 1967.  It also noted that his 
inservice specialty was wheeled vehicle mechanic.  The 
veteran's entrance examination, dated October 1965, noted 
essentially normal findings throughout.  The veteran's 
service medical records revealed treatment for a variety of 
conditions.  An April 1967 treatment report noted the 
veteran's complaints of backache at the "L1 area of back on 
bending, no radiation, works as mechanic."  The report noted 
that he had also experienced back pain about three months 
earlier, and had no history of trauma.  Physical examination 
of the spine revealed a full range of motion and "very 
little lumbar curve to back."  A subsequent treatment 
report, dated May 1967, noted the veteran's complaints of low 
back pain secondary to driving.  The veteran's discharge 
examination was conducted in October 1967.  The report of 
this examination noted that the veteran's spine was normal.  
A medical history report, completed at that time, noted that 
the veteran had not experienced recurrent back pain.  

Post service medical treatment reports, dated July 1972 
through July 1984, were received from W. Pappas, M.D.  A 
review of these records revealed treatment for a variety of 
conditions.  A July 1972 treatment report noted that the 
veteran "has myositis [left] flank."  In July 1982, the 
veteran was seen for treatment of a pulled muscle in his back 
and pain in his lower abdomen.  The treatment report noted a 
diagnosis of acute lumbosacral strain.  Thereafter, the 
veteran received multiple injections for this condition.  
Additional treatment reports were silent as to complaints of 
back pain or any back disorders.

In July 1996, the veteran filed a claim seeking service 
connection for a low back disorder.  On his claim form, VA 
Form 21-4138, the veteran stated.

While in basic training at Ft. Benning, 
Georgia during January or February 1966 
my back was injured due to an explosion 
close to me while crawling the 
infiltration course.  The blast caused my 
lower left side and back to become numb.  
I did not go to the doctor then, as the 
numbness began to subside.  However, 
after trying to work my regular MOS my 
condition worsened and it got to the 
point that I could not walk.  

The veteran indicated that he first sought medical treatment 
for his back condition while stationed in Thailand in 
December 1966.  

In September 1996, a treatment summary report was received 
from M. Evans, Jr., D.C. (Doctor of Chiropractor).  The 
report indicated that the veteran had been treated for low 
back pain and sciatica.  It also noted that the veteran 
attributed his lower back pain to an explosion in the 
service.  The report indicated that the veteran was last 
treated in September 1991.  

In November 1996, a treatment report was received from P. 
Woodbury, M.D.  The report noted the veteran's complaints of 
recurrent episodes of severe back pains since 1967, "when 
injured in Army Training accident at Fort Benning."  
Physical examination revealed lumbar stiffness and prominent 
joint thickening in the lumbar area.  The report concluded 
with a diagnosis of chronic lumbar strain, obesity and 
history of tinea cruris.  It also noted a fair prognosis if 
veteran loses excess weight.  

In March 1997, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he injured his back 
during basic training.  Specifically, he stated:

This accident occurred during basic 
training in a process of taking the 
infiltration course during the time of 
taking this infiltration course of 
crawling under bob wire and under live 
fire.  They had fox holes also in that 
area without our knowledge we did not 
know that they had explosives in these 
holes.  And during this I crawled about a 
quarter of a foot, I say about a quarter 
of foot across one of these holes and 
they set this charge off that caused my 
back to get numb at this particular and 
it remained numb up until the present 
time until we shipped out overseas.  And 
begin to go on the road hauling the bombs 
and ammunition.  At this [time] is when I 
got down where I couldn't walk.

The veteran indicated that his skin wasn't broken as a result 
of this incident.  He also indicated that he did not seek 
treatment initially because his back was numb.  Following 
this incident, he reported that his inservice specialty was 
changed from truck driver to "keeping log books in the motor 
pool."  Following his discharge from the service, the 
veteran reported taking "a truck driving job in Columbus 
with a construction company."  He noted that he was employed 
as a crane operator from 1970 to 1976, and that he drove a 
truck for approximately ten years.  The veteran testified 
that he has used crutches or a cane, on an as needed, for the 
past 30 years.  He testified that he currently has pain in 
his lower back, with radiation down into the legs.  

Medical treatment reports, dated February 1996 through March 
1997, were retrieved from the VA medical center in Tuskegee, 
Alabama.  A review of these records revealed treatment for a 
variety of conditions, including recurrent treatment for low 
back pain.  An X-ray examination report, dated February 1996, 
noted an impression of degenerative bone changes at L5 and 
mild degenerative disc disease at L5-S1.  It also noted 
minimal sacroiliac joint arthritis, bilaterally.

In February 1997, a VA examination of the spine was 
conducted.  The report of this examination noted the 
veteran's complaints of lower back pain, status post trauma 
to lower back in 1966.  Physical examination of the spine 
revealed positive point tenderness over the lumbar spine.  No 
paravertebral muscle tenderness was indicated.  The report 
indicated that there were no postural abnormalities and that 
the musculature of the back was within normal limits.  The 
report indicated that he had reduced range of motion of the 
spine in forward flexion and backward extension and 
complaints of pain on motion.  The report concluded with a 
diagnosis of degenerative joint disease of the lumbar spine.  

In January 1999, a medical opinion was received from N. 
Tregubov, M.D.  The opinion stated:

The veteran's service medical records 
(SMR's) indicate complaint of back pain 
following an injury during training in 
January or February 1966.  At present the 
veteran has degenerative disc disease L-
5-SS1 and degenerative bone changes 
involving L-5 vertebrae.

Given the type of injury sustained in 
service, it is definitely a possibility 
that the veteran's current degenerative 
disc disease and degenerative bone 
changes are related to the injury 
sustained in Army training in early 1966.

III.  Analysis

The veteran's claim for service connection for a low back 
disorder, including degenerative disc disease, is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that he injured his back 
during basic training in January or February 1966.  
Specifically, he claims that he injured his back during a 
training exercise in which an explosive device was set off 
nearby.  The determinative issues presented by this claim 
are: (1) whether the veteran incurred, or aggravated, a 
chronic low back disorder during service; (2) whether he has 
a current disability; and, if so, (3) whether the current 
disability is etiologically related to his active military 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for all of the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza, 7 Vet. App. at 506; see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board also notes that the veteran's 
alleged injury was not incurred during combat.  Accordingly, 
the presumptive provision of 38 U.S.C.A. § 1154(b) is not 
applicable in this matter.

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show the presence of a chronic low back disorder during 
service.  See 38 C.F.R. § 3.303(b) (1998).  Although the 
veteran claims to have injured his back due to an explosion 
during his basic training in January or February 1966, the 
veteran's service medical records do not show any treatment 
for a back disorder until April 1967.  A review of the 
veteran's service medical records revealed treatment for back 
pain on two occasions in April and May 1967.  Moreover, this 
condition is not shown to be anything other than an acute and 
transitory back strain which resolved with treatment.  The 
April 1967 treatment report noted that the veteran had no 
history of trauma to the back.  Physical examination of the 
veteran's back revealed a full range of motion.  The May 1967 
treatment report noted the veteran's complaints of low back 
pain secondary to driving.  No further treatment for this 
condition was indicated.  The report of the veteran's 
discharge examination, dated October 1967, noted that the 
veteran's spine was normal.  A medical history report, 
completed pursuant to his discharge examination, noted that 
the veteran was not experiencing recurrent back pain.  
Accordingly, there is no competent evidence of a chronic back 
disorder during the veteran's active duty service.

The Board also concludes after reviewing all of the evidence 
of record that the veteran has failed to show the required 
nexus between his current low back disorder and military 
service.  See Caluza, 7 Vet. App. at 506, Dean v. Brown, 8 
Vet. App. 449, 455 (1995), Slater v. Brown, 9 Vet. App. 240 
(1996).  During the course of this appeal, the veteran 
testified and submitted statements alleging that his current 
low back disorder is the result of a back injury he incurred 
during basic training in February or January 1966.  The 
veteran's sworn testimony and other statements, however, are 
not competent evidence to establish the etiology of his 
current disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current back disorder is the result of 
an inservice injury over three decades ago. See Espiritu, 
2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  

The Board also rejects the medical opinion submitted herein 
by N. Tregubov, M.D.  The fact pattern which serves as the 
basis for that opinion indicates:

The veteran's service medical records 
(SMR's) indicate complaint of back pain 
following an injury during training in 
January or February 1966.

The veteran's service medical record do not show treatment 
for a back injury "during training in January or February 
1966."  The first inservice treatment report referring to 
back pain is dated April 1967, over one year after the 
alleged injury.  The April 1967 treatment report noted the 
veteran's complaints of low back pain, and his complaints of 
back pain three months earlier.  There was no mention of any 
back injury or ongoing back pain, secondary to an explosion 
during basic training.  More importantly, the April 1967 
treatment report specifically indicated that the veteran had 
no history of trauma to his back region.
The veteran's discharge examination, dated October 1967, 
noted that the veteran's spine was normal.  Thus, the service 
medical records do not support the veteran's allegation of a 
chronic back disorder developing secondary to an explosion 
during basic training. 

Even if the Board were to accept the veteran's allegation of 
an inservice low back injury during the veteran's basic 
training, the opinion submitted by Dr. Tregubov, M.D., is too 
speculative to have any significant probative value.  In this 
regard, Dr. Tregubov's opinion merely states that there is 
"definitely a possibility" that the veteran's alleged 
inservice back injury is related to his current condition.  
There is no supporting medical data provided to buttress or 
explain the basis for his opinion, nor does the physician 
address the evidence showing no history of back trauma noted 
in April 1967 and the negative separation examination.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder, including 
degenerative joint disease, 38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Because the evidence is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).
	

ORDER

Service connection for a low back disorder, including 
degenerative joint disease, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

